Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 12, 2019

The Court of Appeals hereby passes the following order:

A19A1260. RAFAEL CRAPPS v. THE STATE.

      In 2016, Rafael Crapps pled guilty to three counts of aggravated assault and
one count of possession of a firearm by a convicted felon. He subsequently filed,
among other things, a motion to withdraw his guilty plea and a motion for an out-of-
time appeal, which the trial court denied. We dismissed an application for
discretionary review from that order as untimely. See Case No. A18D0366 (Apr. 3,
2018). On November 6, 2018 Crapps filed a “motion to vacate judgment deemed
void.” In the motion, Crapps argued that counsel provided ineffective assistance by
failing to inform him of a plea offer that was less than the sentence he eventually
received. The trial court denied his motion, and Crapps filed this appeal. We,
however, lack jurisdiction.
      The Supreme Court has made clear that a motion seeking to challenge an
allegedly invalid or void judgment of conviction “is not one of the established
procedures for challenging the validity of a judgment in a criminal case” and that an
appeal from the denial of such a motion is subject to dismissal. Roberts v. State, 286
Ga. 532, 532 (690 SE2d 150) (2010).          Because Crapps is not authorized to
collaterally attack his conviction in this manner, his appeal is hereby DISMISSED.
See id.; Jordan v. State, 253 Ga. App. 510, 511 (1) (559 SE2d 528) (2002).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/12/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.